RENDERED: MARCH 25, 2021
                                                        TO BE PUBLISHED

                 Supreme Court of Kentucky
                                 2019-SC-0370-WC




VIWIN TECH WINDOWS & DOORS, INC                                     APPELLANT


                      ON REVIEW FROM COURT OF APPEALS
V.                            NO. 2019-CA-0106
                       WORKERS’ COMPENSATION BOARD
                              NO. 15-WC-78481

MARK E. IVEY;                                                       APPELLEES
HONORABLE MONICA J. RICE-SMITH,
ADMINISTRATIVE LAW JUDGE AND
WORKERS’ COMPENSATION BOARD



               OPINION OF THE COURT BY JUSTICE VANMETER

                          REVERSING AND REMANDING

      In determining workers’ compensation benefits for partial disability, the

legislature has directed that those benefits are based on the percentage of

whole-body impairment as determined by the latest edition of the American

Medical Association Guides to the Evaluation of Permanent Impairment (“AMA

Guides”). KRS1 342.0011(35), (37). The sole issue in this case is whether Mark

Ivey’s pre-employment lower back disc herniation and two surgeries required

an impairment rating to be carved out of his permanent partial disability rating

for which his employer, ViWin Tech, would be responsible. We hold that such




      1   Kentucky Revised Statutes.
carve-out is required, and therefore remand this matter to the Workers’

Compensation Board (“Board”) for remand to the Administrative Law Judge

(“ALJ”) to make a factual determination of that carve out percentage in

accordance with the AMA Guides.

                   I.   Factual and Procedural Background.

      Ivey had a history of back problems which were surgically corrected by

Dr. Theodore Davies. From Dr. Davies’ operative reports in 2004, he reported

“myeogram and CAT scan showed disk herniation 4-5 to the left.” He

diagnosed lumbar disc displacement with lumbar radiculopathy. In September

of that year, Dr. Davies performed a left L4-5 hemilaminotomy with discectomy.

In 2012, Dr. Davies again diagnosed “recurrent lumbar disc displacement with

lumbar radiculopathy.” On April 10, 2012, he performed a left L4-5

hemilaminotomy and foraminotomy with discectomy.

      Following the April 2012 surgery, Ivey’s employment with ViWin Tech as

a shipping manager began in September 2012. His job required the

supervision of other workers, but also lifting and loading doors and windows.

By Ivey’s testimony, and as found by the ALJ, he had no pain and was

asymptomatic. In June 2015, however, while lifting a box, he felt a sharp pain

in his low back.

      Following this injury, Ivey was referred to Dr. Rex Arendall. The ALJ

received into evidence Dr. Arendall’s treatment records from September 2015

through February 16, 2018. The record discloses that all information from Dr.

Arendall was presented by treatment records, and by three letters. In

                                       2
summary, and as found by the ALJ, Dr. Arendall performed three surgeries on

Ivey’s back (December 2015, May 2017, and June 2017), all of which involved

procedures primarily on L4-5 and secondarily on L3-4. The ALJ noted three

letters from Dr. Arendall. In the first, dated August 2017,

      Dr. Arendall explained Ivey suffered three lumbar disc
      herniations due to his work-related injury. There were three
      recurrent disc herniations at the same level - one in 2004, the
      second in 2012, and the third in 2015. Subsequently due to the
      herniations at L4-5, Ivey developed spondylolisthesis at L4-5 due
      to the failure of that L4-5 disc that resulted in the L4 vertebra
      slipping forward over the L5 vertebra. Dr. Arendall explained Ivey's
      last surgery was a two staged procedure to address the
      spondylolisthesis, which is the best treatment for that problem.
      He opined it was reasonable and necessary treatment and was
      directly related to his work injury.

(emphasis added). Dr. Arendall’s letter in the record contains the highlighted

language above. This letter is somewhat incongruous in that it recounts three

“disc herniations due to his work-related injury” and then states two, 2004 and

2012, predated the 2015 herniation.

      The record reflects in Dr. Arendall’s second letter, dated November 3,

2017, he assigned Ivey a 28% whole person impairment as a result of the

injuries received from the work injury.2 Dr. Arendall did not state an

impairment rating as a result of the prior two surgeries.


      2   The substance of Dr. Arendall’s November 3, 2017 stated,
              I have reviewed my file for this patient and have enclosed a copy of
      it for you. In my opinion within a reasonable degree of medical certainty,
      based upon the AMA Guides to the Evaluation of Permanent Impairment,
      Fifth Edition, page 384, Table 15-3, the patient retains a 28%
      impairment of the whole person, as a result of the injuries received from
      the work related injury. He suffered four recurrent ruptured lumbar
      discs at L4-5, and that resulted in spondylolisthesis L4-5 when that disc
      failed and allowed the L4 vertebra to slip forward over the L5 vertebra.
                                           3
      Finally, in Dr. Arendall’s third letter, dated in February 2018, he

explained why he utilized the DRE,3 as opposed to range of motion, method in

rating Ivey’s injury, and why he believed Ivey’s pre-existing back injury was

dormant and asymptomatic after the 2012 surgery.4 As recounted by the ALJ,

      Dr. Arendall explained the AMA Guides specifically provide that the
      DRE method is the principle [sic] method to use when an
      individual has had a distinct injury. Ivey suffered from a specific
      injury on June 23, 2015. Further, the AMA Guides specifically
      provide that if the impairment can be well characterized by the
      DRE method, the evaluator should use the DRE method. Dr.
      Arendall believes lvey's condition is well characterized by the DRE
      method. Dr. Arendall acknowledged the range of motion method
      could also be used. The AMA Guides provide that where both
      methods can be used the evaluator is to evaluate the individual
      under both and award the higher rating. He advised in Ivey's

      This was due to instability at that joint due to his L4-5 disc failure which
      again was due to his work injury. He has been treated with medications,
      physical therapy, and his last surgery was an instrumented lumbar
      fusion. His condition is permanent and he should avoid pushing, pulling
      or lifting over 25 pounds on a repetitive basis. The patient has reached
      maximum medical improvement.
      3   Diagnosis Related Estimate.
      4   Dr. Arendall explained his use of the AMA Guides,
             I imposed an impairment rating of 28% based on DRE lumbar
      category V. The AMA Guides specifically provide that the DRE method is
      the principle [sic] method to use when an individual has had a distinct
      injury. Mr. Ivey suffered from a distinct injury on June 23, 2015.
      Further the AMA Guides specifically provide that if the impairment can
      be well characterized by the DRE method, the evaluator should use the
      DRE method. Mr. Ivey’s condition is well characterized by DRE category
      V. Because Mr. Ivey has had surgeries at multiple levels in the lumbar
      spine and has had multiple surgeries, the range of motion can also be
      utilized to determine Mr. Ivey’s impairment. The AMA Guides provide on
      page 380 that in instances where the range of motion method and the
      DRE method can both be used, the evaluator is to evaluate the individual
      under both methods and award the higher rating. . . . It is my opinion
      that both the DRE method and the range of motion method can be used
      to rate Mr. Ivey’s impairment. The DRE method provides the higher
      impairment rating and therefore, pursuant to the express dictates of the
      AMA Guides, the DRE method is the proper method to be used in rating
      Mr. Ivey’s impairment.

                                           4
      situation both methods can be used, the DRE provides the higher
      impairment and is the proper method.

Again Dr. Arendall failed to address explicitly whether any portion of Ivey’s

injury was pre-existing under the AMA Guides.

      The ALJ also received a medical report and deposition from Dr. Ellen

Ballard. In a deposition, Dr. Ballard testified that following the 2004 surgery,

Ivey would have had at least a 10% impairment, would have had impairment

following the 2012 surgery, and would have had impairment at the time of the

2015 surgery.5 She testified that the source of that testimony was the AMA

Guides, Table 15.3, page 394, indicating an impairment of DRE category 3,

with a range of 10 to 13%. Her testimony agreed that DRE was the appropriate

method to determine impairment, and that if Ivey did not require medication,

was working with heavy lifting with no pain, and not seeking a doctor, then he

was asymptomatic for some time prior to June 23, 2015.

      Finally, the ALJ heard testimony from Dr. Thomas O’Brien who believed

Ivey did not have a work-related injury at all, but that his condition was a

manifestation of degenerative disc disease. Nevertheless, Dr. O’Brien testified

that Ivey would have an impairment prior to June 23, 2015, because of his pre-

existing condition and prior surgeries. Specifically, he testified that Ivey’s




       5 Dr. Ballard in her deposition explained that a “discectomy” cuts off a

herniated disc as much as possible; that a “laminotomy” cuts into the lamina,
chipping it away so that the surgeon can see the disc; and, finally, that a
“foraminotomy” cuts some of the bone away from the foramen, the hole where the
nerve root comes out, to make that hole bigger. She affirmed that these anatomical
changes are permanent.

                                         5
permanent impairment6 prior to the June 23, 2015, work injury was 12%

based on range of motion method. AMA Guides, Table Dr. O’Brien stated that

the range of motion method was recommended for patients who had had

multiple surgeries. But he also testified using the DRE method, albeit not

recommended, Ivey’s pre-injury impairment would be between 10%-13%.7 Dr.

O'Brien testified if Ivey was asymptomatic he would have a 10% pre-surgery

impairment.

       The ALJ found that Ivey had two lower back surgeries, but that his

condition was asymptomatic prior to his work injury on June 23, 2015. The

ALJ further found that the injury was recurrent herniation at L4-5. The ALJ

assigned a whole-person impairment of 28% based on Dr. Arendall’s opinion as

Ivey’s treating physician, including that DRE was the appropriate method for

assessing the Ivey’s impairment. The ALJ rejected a carve-out for the pre-

existing injury, holding that was appropriate only if the condition was “both

symptomatic and impairment-ratable immediately before a work-related

injury[,]” relying on Finley v. DBM Technologies, 217 S.W.3d 261 (Ky. App.

2007). ViWin Tech filed a Petition for Reconsideration, which the ALJ denied.

       ViWin Tech appealed to the Board, which affirmed the ALJ’s decision and

interpretation of Finley. ViWin Tech next filed its Petition for Review with the




       Like Dr. Ballard, Dr. O’Brien testified that the prior discectomy and
       6

laminectomy, as well as resulting scar tissue, result in permanent changes to the
spine.
      7 Dr. O’Brien testified that for a first distinct injury, DRE is appropriate; for

subsequent distinct injuries to the same level, range of motion is recommended.

                                             6
Court of Appeals, which similarly affirmed. ViWin Tech has now filed its

Petition for review with this Court.

                           II.   Standard of Review.

      The well-established standard of review for the appellate courts of a

workers’ compensation decision “is to correct the Board only where the Court

perceives the Board has overlooked or misconstrued controlling statutes or

precedent, or committed an error in assessing the evidence so flagrant as to

cause gross injustice.” W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687–88 (Ky.

1992). See also Special Fund v. Francis, 708 S.W.2d 641, 643 (Ky. 1986) (if the

fact-finder finds in favor of the person having the burden of proof, the burden

on appeal is only to show that there was some substantial evidence to support

the decision); but see Gray v. Trimmaster, 173 S.W.3d 236, 241 (Ky. 2005) (if

the ALJ finds against the party having the burden of proof, the appellant must

“show that the ALJ misapplied the law or that the evidence in her favor was so

overwhelming that it compelled a favorable finding”). Our case law further

recognizes that the employer has the burden of proving a pre-existing injury.

Comair, Inc. v. Helton, 270 S.W.3d 909, 914 (Ky. App. 2008).

                                 III.   Analysis.

      In this case, ViWin Tech does not contest the work-relatedness of Ivey’s

June 23, 2015, injury, nor the 28% whole-person impairment rating assigned

by the ALJ. Instead, it claims that the ALJ, as well as the Board and the Court

of Appeals, misapplied the law relating to the carve-out as required by the AMA

Guides and the decision in Finley. We agree with ViWin Tech.

                                         7
      KRS 342.730(1)(b) sets forth the formula for establishing the income

benefit for permanent partial disability. Within the formula, the legislature has

provided multiplication “by the permanent impairment rating caused by the

injury or occupational disease as determined by the ‘Guides to the Evaluation

of Permanent Impairment[.]’”8 “Permanent impairment rating” is defined as

“percentage of whole body impairment caused by the injury or occupational

disease as determined by the ‘Guides to the Evaluation of Permanent

Impairment[.]’” KRS 342.0011(35). Under KRS 342.730(1)(e), for permanent

partial disability, impairment due to a nonwork-related disability may not be

considered. The legislature further has directed the American Medical

Association’s fifth edition to govern these determinations. KRS

342.0011(37)(a).




      8   The formula set out in KRS 342.730(1)(b) states in full:
      For permanent partial disability, sixty-six and two-thirds percent (66-
      2/3%) of the employee’s average weekly wage but not more than eighty-
      two and one-half percent (82.5%) of the state average weekly wage as
      determined by KRS 342.740, multiplied by the permanent impairment
      rating caused by the injury or occupational disease as determined by the
      “Guides to the Evaluation of Permanent Impairment,” times the factor set
      forth in the table that follows:
                     AMA Impairment             Factor
                           0 to 5%              0.65
                           6 to 10%             0.85
                           11 to 15%            1.00
                           16 to 20%            1.00
                           21 to 25%            1.15
                           26 to 30%            1.35
                           31 to 35%            1.50
                           36% and above        1.70

                                             8
      Under the AMA Guides, Table 15.3 specifically states that a person is to

be rated with lumbar DRE III (10 to 13%) impairment if he has “history of a

herniated disc at the level and on the side that would be expected from

objective clinical findings, and/or individuals who had surgery for

radiculopathy but are now asymptomatic.” AMA Guides at 384 (emphasis

added). Thus, based on a plain reading of the statutes and the Guides, the ALJ

erred in concluding that a carve-out was unwarranted.

      Further, the ALJ’s reliance on Finley was misplaced. In Finley, the

injured worker suffered from a congenital deformity of the spine known as

scoliosis. 217 S.W.3d at 263. The undisputed proof was that before her

workplace injury, her “congenital scoliosis was both asymptomatic and

required no treatment.” Id. The Finley court held that “a pre-existing condition

that is both asymptomatic and produces no impairment prior to the work-

related injury constitutes a pre-existing dormant condition.” Id. at 265; see

also McNutt Constr./First Gen. Servs. v. Scott, 40 S.W.3d 854, 858–59 (Ky.

2001) (holding that worker’s injury was compensable notwithstanding arousal

of prior, dormant degenerative condition for which he had never been treated).

The difference between this case and Finley is that Ms. Finley had a dormant,

asymptomatic congenital condition. She had never been treated. On the other

hand, Ivey had undergone two prior surgeries at the precise location, L4-5, that

his workplace injury occurred. Although he was asymptomatic, under the AMA

Guides, he had an impairment rating because of the prior surgeries. We find it

completely illogical to conclude that a worker who has had two prior surgeries

                                       9
of the type Ivey had and who reinjures himself at the precise same location can

be said not to have a pre-existing condition. Accordingly, the ALJ erred in

concluding otherwise.

      Ivey cites our recent opinion in Wetherby v. Amazon.com, 580 S.W.3d

521 (Ky. 2019) as our affirmation of the standard in Finley that “[i]n order for a

condition to be deemed pre-existing and active, it must be symptomatic and

impairment ratable immediately prior to the work injury.” Id. at 527 (citing

Finley, 217 S.W.3d at 265). A closer reading of Wetherby, however, reveals our

approval of that ALJ’s deduction for prior injury based on the AMA Guides,

notwithstanding (i) Wetherby’s testimony that he was asymptomatic, (ii) the

absence of any medical records between his prior surgery and his work injury,

(iii) the lack of restrictions on his work and (iv) the ALJ’s finding that a different

part of the spine was injured. 580 S.W.3d at 527. In fact, we stated that

“[u]nder Finley it was not an active pre-existing condition but it also did not

qualify as a dormant condition aroused by the 2012 injury because ‘all of the

employee’s permanent impairment’ could not be ‘medically determined to have

arisen after that event,’ i.e., the 2012 Amazon injury.” Id. (quoting Finley, 217

S.W.3d at 265). Like Wetherby, Ivey was asymptomatic, but he was also

“medically” ratable as impaired under the AMA Guides prior to his June 23,

2015 injury. 580 S.W.3d at 527. While the ALJ in Wetherby did not apply

Finley, and we affirmed its inapplicability, we also stated that the deduction for

the prior injury was “a requirement of the AMA Guides regarding spinal

impairment,” noting that KRS 342.730(1)(b) “governs the calculation of

                                         10
permanent partial disability benefits and part of the calculation is ‘the

permanent impairment rating caused by the injury or occupational disease as

determined” by the AMA Guides. 580 S.W.3d at 528.9 So it is in this case as

well.

                                    IV.   Conclusion.

        Based on the foregoing, the decisions of the Board and the Court of

Appeals affirming the ALJ are reversed. This matter is remanded to the Board

with instructions to remand to the ALJ to determine the impairment rating

carve-out as required under the AMA Guides for Ivey’s prior back surgeries.

        All sitting. Minton, C.J.; Conley, Hughes, Lambert and VanMeter, JJ.,

concur. Keller and Nickell, JJ., concur in result only.



COUNSEL FOR APPELLANT:

Donald Cameron Walton, III
Ward, Hocker & Thornton, PLLC


COUNSEL FOR APPELLEE, MARK E. IVEY, III:

Jeffery Allen Roberts
Roberts Law Office


        9   We concluded our opinion in Wetherby, stating:

                This case is atypical in that the employee’s pre-existing medical condition
        cannot be classified as either active or dormant. Ultimately the condition is
        unrelated to the current injury but under the AMA Guides for assessing spinal
        impairment it cannot be ignored by an examining physician, i.e., it must be
        accounted for in determining spinal impairment. . . . While Finley is controlling
        law, it cannot contradict the statutorily-mandated AMA Guides.

580 S.W.3d at 530.

                                            11
COUNSEL FOR APPELLEE, MONICA K. RICE-SMITH:

Not represented by counsel


COUNSEL FOR APPELLEE, WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey
Kentucky Workers’ Compensation Board


COUNSEL FOR AMICUS CURIAE:

Geordie Dean Garatt
Housman, Garatt & Duncan, PLLC




                                  12